Case
 Case1:16-cv-01804-PAB-NRN
      1:16-cv-01804-PAB-MJW Document
                             Document98-7
                                      26-1 Filed
                                            Filed11/19/18
                                                  10/03/16 USDC
                                                            USDCColorado
                                                                 Colorado Page
                                                                           Page138
                                                                                 of of
                                                                                    26
                                        70




                                                                 DPI_000038
Case
 Case1:16-cv-01804-PAB-NRN
      1:16-cv-01804-PAB-MJW Document
                             Document98-7
                                      26-1 Filed
                                            Filed11/19/18
                                                  10/03/16 USDC
                                                            USDCColorado
                                                                 Colorado Page
                                                                           Page239
                                                                                 of of
                                                                                    26
                                        70




                                                                 DPI_000039
Case
 Case1:16-cv-01804-PAB-NRN
      1:16-cv-01804-PAB-MJW Document
                             Document98-7
                                      26-1 Filed
                                            Filed11/19/18
                                                  10/03/16 USDC
                                                            USDCColorado
                                                                 Colorado Page
                                                                           Page340
                                                                                 of of
                                                                                    26
                                        70




                                                                 DPI_000040
Case
 Case1:16-cv-01804-PAB-NRN
      1:16-cv-01804-PAB-MJW Document
                             Document98-7
                                      26-1 Filed
                                            Filed11/19/18
                                                  10/03/16 USDC
                                                            USDCColorado
                                                                 Colorado Page
                                                                           Page441
                                                                                 of of
                                                                                    26
                                        70




                                                                 DPI_000041
Case
 Case1:16-cv-01804-PAB-NRN
      1:16-cv-01804-PAB-MJW Document
                             Document98-7
                                      26-1 Filed
                                            Filed11/19/18
                                                  10/03/16 USDC
                                                            USDCColorado
                                                                 Colorado Page
                                                                           Page542
                                                                                 of of
                                                                                    26
                                        70




                                                                 DPI_000042
Case
 Case1:16-cv-01804-PAB-NRN
      1:16-cv-01804-PAB-MJW Document
                             Document98-7
                                      26-1 Filed
                                            Filed11/19/18
                                                  10/03/16 USDC
                                                            USDCColorado
                                                                 Colorado Page
                                                                           Page643
                                                                                 of of
                                                                                    26
                                        70




                                                                 DPI_000043
Case
 Case1:16-cv-01804-PAB-NRN
      1:16-cv-01804-PAB-MJW Document
                             Document98-7
                                      26-1 Filed
                                            Filed11/19/18
                                                  10/03/16 USDC
                                                            USDCColorado
                                                                 Colorado Page
                                                                           Page744
                                                                                 of of
                                                                                    26
                                        70




                                                                 DPI_000044
Case
 Case1:16-cv-01804-PAB-NRN
      1:16-cv-01804-PAB-MJW Document
                             Document98-7
                                      26-1 Filed
                                            Filed11/19/18
                                                  10/03/16 USDC
                                                            USDCColorado
                                                                 Colorado Page
                                                                           Page845
                                                                                 of of
                                                                                    26
                                        70




                                                                 DPI_000045
Case
 Case1:16-cv-01804-PAB-NRN
      1:16-cv-01804-PAB-MJW Document
                             Document98-7
                                      26-1 Filed
                                            Filed11/19/18
                                                  10/03/16 USDC
                                                            USDCColorado
                                                                 Colorado Page
                                                                           Page946
                                                                                 of of
                                                                                    26
                                        70




                                                                 DPI_000046
Case 1:16-cv-01804-PAB-MJW
     1:16-cv-01804-PAB-NRN Document 98-7
                                    26-1 Filed 11/19/18
                                               10/03/16 USDC Colorado Page 10
                                                                           47 of
                                      70
                                      26




                                                             DPI_000047
Case 1:16-cv-01804-PAB-MJW
     1:16-cv-01804-PAB-NRN Document 98-7
                                    26-1 Filed 11/19/18
                                               10/03/16 USDC Colorado Page 11
                                                                           48 of
                                      70
                                      26




                                                             DPI_000048
Case 1:16-cv-01804-PAB-MJW
     1:16-cv-01804-PAB-NRN Document 98-7
                                    26-1 Filed 11/19/18
                                               10/03/16 USDC Colorado Page 12
                                                                           49 of
                                      70
                                      26




                                                             DPI_000049
Case 1:16-cv-01804-PAB-MJW
     1:16-cv-01804-PAB-NRN Document 98-7
                                    26-1 Filed 11/19/18
                                               10/03/16 USDC Colorado Page 13
                                                                           50 of
                                      70
                                      26




                                                             DPI_000050
Case 1:16-cv-01804-PAB-MJW
     1:16-cv-01804-PAB-NRN Document 98-7
                                    26-1 Filed 11/19/18
                                               10/03/16 USDC Colorado Page 14
                                                                           51 of
                                      70
                                      26




                                                             DPI_000051
Case 1:16-cv-01804-PAB-MJW
     1:16-cv-01804-PAB-NRN Document 98-7
                                    26-1 Filed 11/19/18
                                               10/03/16 USDC Colorado Page 15
                                                                           52 of
                                      70
                                      26




                                                             DPI_000052
Case 1:16-cv-01804-PAB-MJW
     1:16-cv-01804-PAB-NRN Document 98-7
                                    26-1 Filed 11/19/18
                                               10/03/16 USDC Colorado Page 16
                                                                           53 of
                                      70
                                      26




                                                             DPI_000053
Case 1:16-cv-01804-PAB-MJW
     1:16-cv-01804-PAB-NRN Document 98-7
                                    26-1 Filed 11/19/18
                                               10/03/16 USDC Colorado Page 17
                                                                           54 of
                                      70
                                      26




                                                             DPI_000054
Case 1:16-cv-01804-PAB-MJW
     1:16-cv-01804-PAB-NRN Document 98-7
                                    26-1 Filed 11/19/18
                                               10/03/16 USDC Colorado Page 18
                                                                           55 of
                                      70
                                      26




                                                             DPI_000055
Case 1:16-cv-01804-PAB-MJW
     1:16-cv-01804-PAB-NRN Document 98-7
                                    26-1 Filed 11/19/18
                                               10/03/16 USDC Colorado Page 19
                                                                           56 of
                                      70
                                      26




                                                             DPI_000056
Case 1:16-cv-01804-PAB-MJW
     1:16-cv-01804-PAB-NRN Document 98-7
                                    26-1 Filed 11/19/18
                                               10/03/16 USDC Colorado Page 20
                                                                           57 of
                                      70
                                      26




                                                             DPI_000057
Case 1:16-cv-01804-PAB-MJW
     1:16-cv-01804-PAB-NRN Document 98-7
                                    26-1 Filed 11/19/18
                                               10/03/16 USDC Colorado Page 21
                                                                           58 of
                                      70
                                      26




                                                             DPI_000058
Case 1:16-cv-01804-PAB-MJW
     1:16-cv-01804-PAB-NRN Document 98-7
                                    26-1 Filed 11/19/18
                                               10/03/16 USDC Colorado Page 22
                                                                           59 of
                                      70
                                      26




                                                             DPI_000059
Case 1:16-cv-01804-PAB-MJW
     1:16-cv-01804-PAB-NRN Document 98-7
                                    26-1 Filed 11/19/18
                                               10/03/16 USDC Colorado Page 23
                                                                           60 of
                                      70
                                      26




                                                             DPI_000060
Case 1:16-cv-01804-PAB-MJW
     1:16-cv-01804-PAB-NRN Document 98-7
                                    26-1 Filed 11/19/18
                                               10/03/16 USDC Colorado Page 24
                                                                           61 of
                                      70
                                      26




                                                             DPI_000061
Case 1:16-cv-01804-PAB-MJW
     1:16-cv-01804-PAB-NRN Document 98-7
                                    26-1 Filed 11/19/18
                                               10/03/16 USDC Colorado Page 25
                                                                           62 of
                                      70
                                      26




                                                             DPI_000062
Case 1:16-cv-01804-PAB-MJW
     1:16-cv-01804-PAB-NRN Document 98-7
                                    26-1 Filed 11/19/18
                                               10/03/16 USDC Colorado Page 26
                                                                           63 of
                                      70
                                      26




                                                             DPI_000063
